In my judgment, there was no evidence of negligence. The case to me seems of the same sort as Fitzpatrick v. Rose Donahue Realty Co. 151 Minn. 128, 186 N.W. 141, 36 A.L.R. 20, where a child was injured by slacked lime. The negligence alleged was that of an apartment owner in permitting the barrel to be where it was. The holding that as matter of law there was no negligence was explained thus [151 Minn. 130]: "There was so little cause in common experience to apprehend a casualty that happened in this case that, in our opinion, defendant was not under duty to cause the removal of the material."